Citation Nr: 9919602	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-06 447	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for dementia.

Entitlement to an increased rating for a psychoneurotic 
disorder, currently evaluated as 50 percent disabling.

Entitlement to a total compensation rating by reason of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans Affairs



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1944 to October 1945.

2.	On June 4, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Louisville, that the veteran died on November [redacted] 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).






ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


